March 3 2015


                                           DA 14-0252
                                                                                            Case Number: DA 14-0252

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2015 MT 74N


STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

DEAN ANTHONY REEVES,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Sixteenth Judicial District,
                        In and For the County of Rosebud, Cause No. DC-2012-09
                        Honorable George Huss, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Dean Anthony Reeves, self-represented; Lewistown, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General; Mardell Ployhar, Assistant
                        Attorney General; Helena, Montana

                        Brant S. Light, Assistant Attorney General, Special Deputy County
                        Attorney for Rosebud County; Helena, Montana

                        C. Kristine White; Rosebud County Attorney; Forsyth, Montana



                                                     Submitted on Briefs: February 11, 2015
                                                                Decided: March 3, 2015


Filed:

                        __________________________________________
                                          Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Dean Anthony Reeves (Reeves) appeals from the denial of his motion to withdraw

his guilty plea by the Sixteenth Judicial District Court, Rosebud County. In 2012, Reeves

pled guilty to Criminal Possession of Dangerous Drugs and Tampering with Witnesses

and Informants.    The District Court sentenced Reeves in accordance with the plea

agreement to a term of 20 years, with all of that time suspended. Thereafter, Reeves

failed to comply with the terms of his suspended sentence and, upon revocation of his

sentence, the District Court resentenced Reeves to a term of 20 years, with 8 years

suspended. Reeves subsequently filed a motion to withdraw his original plea. The

District Court denied Reeves’ motion, concluding Reeves failed to present good cause.

Reeves raises two issues on appeal: (1) whether the District Court erred in concluding

Reeves’ plea was voluntary; and (2) whether the District Court erred in denying Reeves’

motion for a new Presentence Investigation Report (PSI).

¶3     Pursuant to § 46-16-105(2), MCA, a court may permit withdrawal of a guilty plea

where good cause is shown.       “Good cause exists when a defendant’s plea is made

involuntarily.”   Burns v. State, 2012 MT 100, ¶ 6, 365 Mont. 51, 277 P.3d 1238.
                                            2
“However, we will not overturn a district court’s denial of a motion to withdraw a guilty

plea if the defendant was aware of the direct consequences of the plea, and if the plea was

not induced by threats, misrepresentation, or an improper promise such as a bribe.”

Burns, ¶ 6.

¶4     Reeves received an entirely suspended sentence, signed a written waiver, and

confirmed during the plea colloquy he was acting knowingly, voluntarily, and had not

received any threats, misrepresentations, or improper promises. There is no evidence that

Reeves’ plea agreement was not entered voluntarily.

¶5     Reeves next argues the court erred by denying his motion for a new PSI, asserting

it did not accurately state his extensive criminal history. However, we “have recognized

that where a sentencing court is found not to have relied on improper or erroneous

information in sentencing a criminal defendant, there is nothing to correct or rebut and,

therefore, that the defendant is not entitled to resentencing on due process grounds.”

Bauer v. State, 1999 MT 185, ¶ 24, 295 Mont. 306, 983 P.2d 955 (emphasis in original;

internal quotations omitted). Even assuming for sake of argument that the PSI misstated

Reeves’ criminal history, he is not entitled to resentencing. Reeves was sentenced in

accordance with the plea agreement and contrary to the recommendation of the PSI. At

Reeves’ urging, the District Court rejected the 30-year sentence, with 15 years

suspended, recommended in the PSI, and adopted the sentence recommended by the plea

agreement. Accordingly, any alleged error in the PSI does not provide grounds for

reversal because the PSI was not relied upon by the court in sentencing Reeves.
                                            3
¶6    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. The

District Court clearly did not err by denying Reeves’ motion to withdraw his plea.

¶7    Affirmed.



                                                /S/ JIM RICE

We concur:

/S/ MIKE McGRATH
/S/ PATRICIA COTTER
/S/ LAURIE McKINNON
/S/ BETH BAKER




                                            4